Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim 1-2 and 4-9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over SUGIURA et al. (US 2014/0141339 A1, as cited in the IDS) in view of ABURATANI et al. (US 2014/0227610 A1).
Regarding claim 1, SUGIURA teaches a method for producing sulfide solid electrolyte materials [title], comprising mixing Li2S with P2S5 to prepare a mixed coarse grain material ([0073-0080]), placing the mixed coarse grain material or mixture [0073], an ether (‘dibutyl ether’ [0074]) and stirring balls (ZrO2 balls [0073,0074]; Sugiura teaches the stirring balls as claimed, it would be expected for the particles to be uniformly distributed in the suspension) in a container (‘vessel’ [0073], ‘pot’ [0074]), sealing the container ([0073,0074], Examples 1-5), followed by stirring to prepare a suspension (‘mechanical milling’ [0025-0026]), and stirring the suspension under high temperatures (‘mix’, ‘mill’, ‘pulverized’, ‘rpm’, [0064-0065,0073,0087-0089]) and pressure (‘hermetically sealed’, ‘Ar atmosphere’, ‘process pressure’ [0073-0089], [Examples 1-10]); conditions including back pressure: 0.14 MPaG and process pressure: 0.35MpaG [Example 4, [0077]).
Regarding the claimed ‘mixed powder’ limitation, SUGIURA teaches a course-grained material with an average particle size of 5-200 µm [0052] which teaches the claimed mixed powder. The claimed mixing step doesn’t produce or require a particular powder particle size. Therefore, the course-grained powder taught by Sugiura reasonably reads on the claimed powder. 
Regarding the claimed ‘high-temperature and high-pressure’ limitation, SUGIURA teaches a temperature ranges for heat treatment, drying and other steps [0063-0065] which teaches the claimed ‘high-temperature’; Example 4 of SUGIURA teaches the claimed ‘high-pressure’. The scope of the claim doesn’t limit the particular temperature and pressure during the stirring of the suspension.
SUGIURA teaches it is preferred to have a step of during to remove the solvent and/or a heat treatment step [0064], these steps include a large range of temperatures, including a temperature equal to or higher than the crystallizing temperature or a temperature lower than the crystallizing temperature [0063-0065], separating the sulfide based solid particles from the suspension and during the sulfide based solid particles.
Regarding the claimed temperature range, SUGIURA teaches a range of temperatures for different steps are known [0062-0065]; it would be obvious to one of ordinary skill in the art to perform step c) within a temperature range which allows for sufficient removal of the solvent to prepare a sulfide-based solid electrolyte. It would be necessary to dry synthesized sulfide glass at a temperature lower than a crystallization temperature at different process steps.
SUGIURA is silent as to stating the particulars of the drying step (carried out at 150 C for 2 hours).
ABURATANI teaches different temperatures between 20-200 C for 5 minutes - 50 hours [0195-0201] for heating methods, drying methods including drying at 150 C for 2 hours [0308,0311,0313,0317] and/or mixing methods [0101,0133,0128-0138] to obtain a homogeneous conductive substance with a low content of the raw material unreacted, yielding an improved product [0198].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the drying step of ABURATANI in the method of SUGIURA in order to obtain an improved ionic conductive substance.
SUGIURA is silent as to referring to the Li2S with P2S5 as a powder material and to particular high-temperature and high-pressure conditions to prepare sulfide-based solid particles.
ABURATANI teaches a solid electrolyte particles used in a lithium ion battery or the like [0001,200,0300,0310,0317,0321]; glass particles [0025], method for producing a solid electrolyte [0060] and method for producing an ionic conductive substrate [0141], stirring the two sulfides [0173], pressure range between normal pressure to 100MPa [0182], temperature range between 50-210 C [0180], mechanical treatment [0188], the starting material including dry powders [0189-0192,0229,0240], pressure/temperature/contact time for the stirring in all 3 processes [0206], atmospheres of an inert gas [0182,0301], ether solvents [0091-0098], similar solvents may be used throughout the first and second processes [0188], drying the slurry solution to obtain dry powder of the product, followed by addition of a solvent [0189,099,0111]; an ionic conductive substance having only a small amount of unreacted material can be produced [0184-0186,0207].
Therefore, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to have included the powders and system conditions of ABURATANI in the method of SUGIURA in order to obtain a sulfide-based electrolyte with improved ion conductivity.
Regarding claim 2, SUGIURA teaches 75:25 [0073].
Regarding claims 4-5, SUGUIRA teaches an ether is used in admixture with a heptane solvent [0025, 0033, 0055, 0074].
Regarding claim 6, SUGIURA teaches the ether is used in an amount of 1-50 ml per gram of the mixed powder (Example 3 teaches 1 g of the course grained material and 1 g of dibutyl ether; .77 g/ml is the density of dibutyl ether, 1(1-.77) = 1.3 ml of dibutyl ether; Example 4 teaches 3.5 g of the course grained material and 4 g of dibutyl ether; density of dibutyl ether is .77 g/ml; 4(1/.77)= 5.2 ml of dibutyl ether).
SIGIURA further teaches an amount of added ether compound is preferably in the range of 0.01-100% by weight with respect to the course-grained material [0036]; too small of an ether compound amount may result in difficulty in preventing the electrolyte material from granulating during pulverization and adhere to the media and too large an amount of the added either compound may be difficult to remove.
SUGIURA is silent as to the ether material necessarily in the form of a ‘mixed powder’.
ABURATANI teaches an ether and heptane [0091-0095,0106-0109,0173,0174]; increase specific surface area [0093], drying the slurry solution to obtain dry powder of the product, followed by addition of a solvent [0189]; an ionic conductive substance having only a small amount of unreacted material can be produced [0184-0186, 0207].
Therefore, it would have been obvious to one of ordinary skill in the art as of the date of the invention to have included the powders and system conditions of ABURATANI in the method of SUGIURA in order to obtain a sulfide-based electrolyte with improved ion conductivity.
Regarding claim 7, SUGIURA teaches zirconia balls with a diameter of 1 mm [0074].
Regarding claim 8, SUGIURA teaches between 20-150 rpms [Examples 1,2,3,5,7,10; [0074-0085].
Regarding the claimed ’20 to 30 hours’ limitation, SUGUIRA teaches 15 hours (Example 3). It would be obvious to one of ordinary skill in the art to add time required to pulverize the course grained material of SUGIURA as needed, depending on different variables including particle size of the course grained material, rotational speed of stirring, etc. These variables are optimizable depending on the final particle size required for the solid electrolyte material.
SUGUIRA is silent as to the length of time claimed, 20-30 hours.
ABURATANI teaches 100 rpm of more for 5 minutes or more and 24 hours of less [0195] more rpm values [0055,0229,0236,0240,0301,0317]; obtaining a high degree of homogeneity and improved yield [0198]. With presence of a solvent milling can be shortened.
Regarding claim 9, SUGIURA teaches the mixture pulverized by using a cavitation pulverizer with conditions set to include a back pressure of 0.14 MPaG and process pressure of 0.35 MPaG (Example 4, [0077]; [0056-0068]).
Regarding the claimed temperature range, SUGIURA teaches a range of temperatures for different steps are known [0062-0065]; it would be obvious to one of ordinary skill in the art to perform a drying step within a temperature range which allows for sufficient separation of the powder and the ether.
SUGIURA is silent as to stating a particular temperature range.
ABURATANI teaches further including a heat treatment [0161-0162] of 200 -400 C to improve ionic conductivity  [0290,0179-0189]; stirring at temperatures of 50-210 C [0180] at a pressure in between normal pressure and 100 MPa [0182], for 1-200 hours [0183,0206], the production method may include a stirring methods subject to a mechanical treatment and these processes may be repeated alternately in order to obtain an ionic conductive substrate having only a small amount of an unreacted material [0204-0208].
Therefore, it would have been obvious to one of ordinary skill in the art to have included the conditions of ABURATANI in the method of SUGIURA in order to obtain an ionic conductive substrate having only a small amount of unreacted material.
Regarding claim 11, SUGIURA teaches SiS2, GeS2, B2S3, Al2S3, TiS2, used instead of P2S5 or are used in combination with the P2S5 [0047].
Regarding claim 12, SUGIURA teaches a sulfide based solid electrolyte prepared by the method [abstract].
Regarding claim 13, the sulfide based solid electrolyte has an average particle size of 0.1 to 5 micrometers [0067].
Regarding claim 14, an all solid-state lithium secondary battery comprising the sulfide based solid electrolyte [0005].

Claim 1-2,4-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over SUGIURA et al. (US 2016/0190638 A1, as cited in the IDS, hereinafter referred to as ‘SUGIURA 2016’) in view of ABURATANI et al. (US 2014/0227610 A1).
Regarding claim 1, SUGIURA 2016 teaches a method for preparing a sulfide based solid electrolyte comprising mixing Li2S with P2S5 [0090] as a course material [0090], placing the coarse material, an ether compound, and ZrO2 balls were installed in a ball mill machine [0094], with the vessel perfectly encapsulated [0094], the course material obtained from a production method including a drying step [0090-0098].
SUGIURA 2016 teaches a range of conditions for different steps [0065-0074].
SUGIURA 2016 teaches the claimed ‘high-temperature’ [0096].
SUGIURA 2016 is silent as to stirring the suspension under high-temperature and high-pressure conditions to prepare sulfide.
ABURATANI teaches a solid electrolyte particles used in a lithium ion battery or the like [0001,200,0300,0310,0317,0321]; glass particles [0025], method for producing a solid electrolyte [0060] and method for producing an ionic conductive substrate [0141], stirring the two sulfides [0173], pressure range between normal pressure to 100MPa [0182], temperature range between 50-210 C [0180], mechanical treatment [0188], the starting material including dry powders [0189-0192,0229,0240], pressure/temperature/contact time for the stirring in all 3 processes [0206], atmospheres of an inert gas [0182,0301, ‘auto-clave’], ether solvents [0091-0098], similar solvents may be used throughout the first and second processes [0188], drying the slurry solution to obtain dry powder of the product, followed by addition of a solvent [0189,099,0111]; an ionic conductive substance having only a small amount of unreacted material can be produced [0184-0186,0207].
Therefore, it would have been obvious to one of ordinary skill in the art as of the date of the invention to have included the powders and system conditions of ABURATANI in the method of SUGIURA 2016 in order to obtain a sulfide based electrolyte with improved ion conductivity.
Regarding claim 2, SUGIURA 2016 teaches the claimed ratio [0090,0102].
Regarding claims 4-5, SUGIURA 2016 teaches ether with a heptane solvent [0092].
Regarding claims 6-7, SUGIURA 2016 teaches ZrO2 ball sizes and ether masses [Table 1, Examples 5 and 7, 0064].
Regarding claim 8, SUGIURA 2016 teaches 100-500 rpm and 1-100 hours, 200 rpm for 20 hours [0090-0113].
Regarding the claimed stirring rate and stirring time, SUGUIRA 2016 teaches different stirring rates and times in the Examples [0090-0113]. It would be obvious to one of ordinary skill in the art to add time required to pulverize or stir the course grained material of SUGIURA as needed, depending on different variables including particle size of the course grained material, rotational speed of stirring, etc. These variables are optimizable depending on the final particle size required for the solid electrolyte material.
SUGUIRA 2016 is silent as to the particular length of time and speed ranges claimed.
ABURATANI teaches 100 rpm of more for 5 minutes or more and 24 hours of less [0195] more rpm values [0055,0229,0236,0240,0301,0317]; obtaining a high degree of homogeneity and improved yield [0198]. With presence of a solvent milling can be shortened.
Therefore it would have been obvious to one of ordinary skill in the art as of the date of the invention to have included the powders and system conditions of ABURATANI in the method of SUGIURA 2016 in order to obtain a sulfide based electrolyte with improved ion conductivity.
Regarding claim 11, SUGIURA 2016 teaches the claimed sulfides [0049-0051].
Regarding claims 12 and 14, SUGIURA 2016 teaches sulfide solid electrolyte [0001], battery [0002].
Regarding claim 13, SUGIURA 2016 teaches 0.1-5 micrometers [0072].
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
	Applicants argue that the forming of the coarse-grained material of Sugiura comprises mixing the raw material and mechanically milling to form the coarse-grained material, which is a sulfide glass.
	Applicants argument is not persuasive as the claimed mixing step doesn’t produce or require a powder with a particular particle size and therefore, the coarse-grained powder of Sugiura is not distinguishable from that claimed.
The applicants state that the high-temperature and high-pressure conditions in Sugiura correspond to the cavitation pulverizer.
The Examiner respectfully states that the claim doesn’t clearly establish this distinction particularly, the equipment in which the claimed stirring step is conducted.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.Q./
Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723